IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              October 24, 2007
                                No. 06-41505
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

KEVIN A WIEDERHOLD

                                           Petitioner-Appellant

v.

STEVE MORRIS, Warden

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:05-CV-576


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Kevin A. Wiederhold was convicted in a Florida federal court of one count
of making a threatening telephone call, in violation of 47 U.S.C. § 223, and one
count of making a harassing telephone call, in violation of 18 U.S.C. § 875, and
he was sentenced to a total of 37 months in prison and a three-year term of
supervised release. His supervised release was revoked, and he was sentenced
to nine months in prison and a 24-month term of supervised release.
Wiederhold’s latter term of supervised release was also revoked, and Wiederhold

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41505

was sentenced to 12 months in prison. Wiederhold appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition attacking his convictions as well as the
two subsequent supervised release revocations. The district court dismissed his
petition on the basis that § 2241 was not a proper vehicle for challenging his
convictions and that any challenge to his supervised release revocations was
moot.
        Wiederhold has failed to provide any legal argument challenging the basis
of the district court’s dismissal of his petition. Thus, he has failed to brief the
sole issue for appeal. See Matchett v. Dretke, 380 F.3d 844, 848 (5th Cir. 2004).
        The judgment of the district court is AFFIRMED.




                                        2